   Case 1:19-cr-00396-FB Document 1-1 Filed 08/29/19 Page 1 of 2 PageID #: 2




                                     MEMORANDUM
                                TO DOUGLAS C. PALMER
                              U.S. DISTRICT COURT CLERK

                                             Re:    PERKO, Michael
                                                    SDNY Docket # 13-CR-600
                                                    Request for Judicial Assignment
                                                    and Consolidation

Reference is made to Michael Perko, who was sentenced in the Southern District of New
York on October 9, 2015, by the Honorable Edgardo Ramos, U.S. District Court Judge,
following a plea of guilty to 21 U.S.C. § 846, Conspiracy to Distribute and Possess Marijuana,
a Class C felony. Perko was sentenced to time served, followed by three (3) years of
supervised, a $100 special assessment fee, with the following special conditions: 1)
Substance abuse treatment; 2) Mental health treatment; and 3) Search condition. On June
30, 2016, Perko’s term of supervision was revoked following a plea of guilty a violation of
supervised release for committing new criminal conduct. Perko was sentenced on the violation
to two (2) years’ imprisonment followed by two (2) years’ supervised release, with the
following special conditions: 1) Substance abuse treatment; 2) Mental health treatment; and 3)
Search condition.

While serving the aforementioned term of incarceration, Perko was convicted in the Eastern
District of New York (EDNY) of 18 U.S.C. § 876(c), Mailing Threatening Communications, a
Class D felony. He was sentenced on December 14, 2018, by the Honorable Frederick Block,
U.S. District Judge to time served to be followed by two (2) years of supervised release to run
concurrently with the term of supervised release imposed by Judge Ramos in the Southern
District of New York (13-CR-600), with the following special conditions: 1) Substance abuse
treatment; 2) Mental health treatment; and 3) Domestic violence treatment.

On May 1, 2019, a violation of supervised release report was submitted to Judge Block and
remains pending at this time.

Perko commenced his term of supervised release on December 14, 2018. On April 26, 2019, the
Probation Department in EDNY requested that the Southern District of New York notify the
Court of Perko’s noncompliance and initiate Transfer of Jurisdiction. On August 7, 2019, the
Honorable Edgardo Ramos, U.S. District Court Judge for the Southern District of New York
elected to relinquish jurisdiction to the Eastern District of New York. Enclosed, please find
Probation Form 22, Transfer of Jurisdiction, duly executed by Judge Ramos.




                                                1
   Case 1:19-cr-00396-FB Document 1-1 Filed 08/29/19 Page 2 of 2 PageID #: 3
                                               RE: PERKO, Michael
                                                    SDNY Docket # 13-CR-600

Predicated on the foregoing, we respectfully request that Perko’s cases be consolidated into one
proceeding to be presided over by Judge Block. If Judge Block concurs with this request, please
forward the executed forms to this office.


                                     Respectfully Submitted:

                                     Vita Quartara
                                     Acting Chief U.S. Probation Officer


Prepared by:     ______________________________
                 Kristen A. Aliperti
                 U.S. Probation Officer

Approved by: _______________________________
             Lori M. Jones
             Supervisory U.S. Probation Officer


August 9, 2019

Encl.




                                                2
